

116 HR 691 IH: Proven Wildfire Reduction Techniques Act of 2019
U.S. House of Representatives
2019-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 691IN THE HOUSE OF REPRESENTATIVESJanuary 18, 2019Mr. Walden introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Healthy Forests Restoration Act of 2003 to authorize insect and disease treatment
			 programs on certain Federal land, and for other purposes.
	
 1.Short titleThis Act may be cited as the Proven Wildfire Reduction Techniques Act of 2019. 2.Treatment areasSection 602 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591a) is amended—
 (1)in the heading, by striking Designation of; (2)by amending subsection (a) to read as follows:
				
 (a)DefinitionsIn this section: (1)Coos Bay Wagon Road Grant landsThe term Coos Bay Wagon Road Grant lands means the lands reconveyed to the United States pursuant to the first section of the Act of February 26, 1919 (40 Stat. 1179).
 (2)Declining forest healthThe term declining forest health means a qualified forest that is experiencing—  (A) substantially increased tree mortality due to insect or disease infestation; or
							
								(B)
 dieback due to infestation or defoliation by insects or disease. (3)Oregon and California Railroad Grant landsThe term Oregon and California Railroad Grant lands means the following lands:
 (A)All lands in the State of Oregon revested in the United States under the Act of June 9, 1916 (39 Stat. 218), that are administered by the Secretary of the Interior, acting through the Bureau of Land Management, pursuant to the first section of the Act of August 28, 1937 (43 U.S.C. 1181a).
 (B)All lands in that State obtained by the Secretary of the Interior pursuant to the land exchanges authorized and directed by section 2 of the Act of June 24, 1954 (43 U.S.C. 1181h).
 (C)All lands in that State acquired by the United States at any time and made subject to the provisions of title II of the Act of August 28, 1937 (43 U.S.C. 1181f).
 (4)Public landsThe term public lands has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702), except that the term includes Coos Bay Wagon Road Grant lands and Oregon and California Railroad Grant lands.
 (5)Qualified forestThe term qualified forest means a forest located in— (A)National Forest System lands; or
 (B)public lands. (6)Secretary concernedThe term Secretary concerned means—
 (A)with respect to National Forest System lands, the Secretary of Agriculture; and (B)with respect to public lands, the Secretary of the Interior.;
 (3)by amending subsection (b) to read as follows:  (b)AuthorityThe Secretary concerned may carry out insect and disease treatment programs in a qualified forest that meets the requirements specified in subsection (c).;
 (4)in subsection (c), by striking To be designated a landscape-scale area under subsection (b), the area shall be and inserting The Secretary concerned may only carry out projects under subsection (b) in a qualified forest that is; and
 (5)in subsection (d)(1), by striking on Federal land in the areas designated. 